Appeal by the plaintiff from an order of the Supreme Court, Kings County, dated July 14, 2005. The appeal was on this Court’s calendar on September 13, 2006. By order to show cause dated February 7, 2007, the appellant or its attorney, Zoldan Associates, LLC, 1333 Race Street, Philadelphia, Pa. (Kenneth J. Zoldan of counsel), were directed to show cause before this Court why an order should or should not be made and entered dismissing the appeal in the above-entitled action on the ground that Kenneth J. Zoldan is not a member of the New York State Bar and has not made a motion before this Court for leave to be admitted pro hac vice (see 22 NYCRR 690.3 [a]), by filing an affirmation or affidavit on that issue in the office of the Clerk of this Court and serving one copy of the same on the other parties to the appeal on or before February 23, 2007. No papers were filed in response to the order to show cause.
Ordered that the appeal is dismissed, with costs to the respondent. Rivera, J.P, Santucci, Krausman and Lifson, JJ., concur.